DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference Sweeney et al [US 2017/0240098 A1] in view of Fukutaka et al [US 2021/0188159 A1] and further in view of Kunii et al [US 2018/0118099 A1] does not teach or discloses a lamp control unit configured to control the road surface rendering lamp, wherein based on a determination that the illuminance measured by the illuminance sensor exceeds predetermined illuminance, the lamp control unit is configured to control a vehicle exterior display unit separated from the road surface rendering lamp to display the predetermined information on the vehicle exterior display unit and control the road surface rendering lamp not to emit light.” (see page 5-8).
Examiner disagrees:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., That is, Kunii describes detecting a variation in illuminance of the road surface illuminance from that of the camera imaged image and then comparing the variation values to a predetermined threshold. Kunii does not teach that the detected illuminance value of the road surface illuminance is compared to a predetermined threshold.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Kunii discloses in paragraph [0144-145] “As a result of the comparison above, in a case where the variation of illuminance (see paragraph [0066] “the information from the various information acquisition unit further includes, for example, information from an external light sensor which detects light outside the vehicle (illuminance signal, chromaticity signal, and the like), image information from a camera attached to the vehicle, a signal from a distance sensor which detects a distance to another vehicle running around the vehicle 10 such as in front of it or other objects, and further a signal from an infrared sensor which detects a situation outside the vehicle in the nighttime”) is larger than the threshold (“YES”), it is further determined whether or not the variation of illuminance is larger than a limit value (S3705). Note that the limit value means a value indicating the limit of a range capable of correcting the brightness by the light source of the image projection apparatus. As a result, in a case where it is determined that the variation is larger than the limit value (“YES”), projection of the image onto the road surface is stopped (OFF) (S3706).”
Sweeney discloses a vehicle lighting system (Fig. 4a) comprising: 
a road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) configured to render predetermined information (Fig. 4a, 416) serving as road surface rendering by emitting light (Fig. 4a, 416) toward an object such as a ground (Fig. 4a, Ground) or a wall surrounding a vehicle; 
a lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) configured to control the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]), 
the lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) is configured to control a vehicle exterior display unit (Fig. 4a, 401, 414 and 404) separated from the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) to display the predetermined information (Fig. 4a, 407) on a vehicle exterior display unit (Fig. 4a, 401, 414 and 404). an illuminance sensor (Fig. 3-4a, 300 and 404) capable of measuring illuminance (Paragraph [0063-67]) surrounding the vehicle (Fig. 4a, 400); 

    PNG
    media_image1.png
    527
    733
    media_image1.png
    Greyscale

Sweeney does not specify wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance
Fukutaka discloses wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance (Paragraph [0341-344])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney with wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance for purpose of effectively an image projected on a road surface or the like indicates a current or subsequent traveling direction to a pedestrian or the like walking near the vehicle (passenger car), thereby ensuring higher safety as disclosed by Fukutaka (Paragraph [0010]).
Sweeney in view of Fukutaka does not specify the lamp control unit controls the road surface rendering lamp not to emit light.
Kunii discloses the lamp control unit controls the road surface rendering lamp (Fig. 5, 505-501) not to emit light (Paragraph [0145-146]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney in view of Fukutaka with the lamp control unit controls the road surface rendering lamp not to emit light for purpose of display an image which is corrected based on the shape and reflectance of the road surface and is excellent in visibility and easily recognizable as disclosed by Kunii (Paragraph [0104]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al [US 2017/0240098 A1] in view of Fukutaka et al [US 2021/0188159 A1] and further in view of Kunii et al [US 2018/0118099 A1].
In regards to claim 1. Sweeney discloses a vehicle lighting system (Fig. 4a) comprising: 
a road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) configured to render predetermined information (Fig. 4a, 416) serving as road surface rendering by emitting light (Fig. 4a, 416) toward an object such as a ground (Fig. 4a, Ground) or a wall surrounding a vehicle; 
a lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) configured to control the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]), 
the lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) is configured to control a vehicle exterior display unit (Fig. 4a, 401, 414 and 404) separated from the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) to display the predetermined information (Fig. 4a, 407) on a vehicle exterior display unit (Fig. 4a, 401, 414 and 404). an illuminance sensor (Fig. 3-4a, 300 and 404) capable of measuring illuminance (Paragraph [0063-67]) surrounding the vehicle (Fig. 4a, 400); 

    PNG
    media_image1.png
    527
    733
    media_image1.png
    Greyscale

Sweeney does not specify wherein based on a determination that the illuminance measured by the illuminance sensor exceeds predetermined illuminance
Fukutaka discloses wherein based on a determination that the illuminance measured by the illuminance sensor exceeds predetermined illuminance (Paragraph [0341-344])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney with wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance for purpose of effectively an image projected on a road surface or the like indicates a current or subsequent traveling direction to a pedestrian or the like walking near the vehicle (passenger car), thereby ensuring higher safety as disclosed by Fukutaka (Paragraph [0010]).
Sweeney in view of Fukutaka does not specify the lamp control unit controls the road surface rendering lamp not to emit light.
Kunii discloses the lamp control unit controls the road surface rendering lamp (Fig. 5, 505-501) not to emit light (Paragraph [0145-146]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney in view of Fukutaka with the lamp control unit controls the road surface rendering lamp not to emit light for purpose of display an image which is corrected based on the shape and reflectance of the road surface and is excellent in visibility and easily recognizable as disclosed by Kunii (Paragraph [0104]).
In regards to claim 4. Sweeney in view of Fukutaka in view of Kunii discloses the vehicle lighting system according to claim 1, wherein the vehicle exterior display unit (Sweeney Fig. 4a, 414 and 412) is a display device provided as a part of a public structure (Sweeney Fig. 4a, 414 and 412 & Paragraph [0081]).
In regards to claim 5. Sweeney in view of Fukutaka in view of Kunii discloses the vehicle lighting system according to claim 1, wherein the vehicle exterior display unit (Sweeney Fig. 4a, 414 and 412) is a display screen provided on the vehicle (Sweeney Fig. 4a, 414 and 412 & Paragraph [0081]).
In regards to claim 6. Sweeney in view of Fukutaka in view of Kunii discloses the vehicle lighting system according to claim 1, wherein when the illuminance measured by the illuminance sensor is equal to or less than the predetermined illuminance (Kunii: Paragraph [0145-146]), the lamp control unit (Sweeney: Fig. 1-2, 10 and 200 & Paragraph [0046]) controls the road surface rendering lamp (Sweeney: Fig. 4a, 412 & Paragraph [0083]) to emit light toward the object (Sweeney: Fig. 4a, 418).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al [US 2017/0240098 A1] in view of Fukutaka et al [US 2021/0188159 A1] and further in view of Kunii et al [US 2018/0118099 A1] as applied to claim 1 above, and further in view of Reiley et al [US 2018/0173237 A1].
In regards to claim 3. Sweeney in view of Fukutaka in view of Kunii discloses the vehicle lighting system according to claim 1, wherein the vehicle exterior display unit (Sweeney Fig. 4a, 414 and 412) is a display device (Sweeney Fig. 4a, 414 and 412 & Paragraph [0081]).
Sweeney in view of Fukutaka in view of Kunii does not specify wherein the vehicle exterior display unit is a display device provided on another vehicle
Reiley discloses wherein the vehicle exterior display unit (Fig. 3, s124) is a display device provided (Paragraph [0013] “the autonomous vehicle can communicate presence of this other vehicle ahead to drivers and vehicles behind the autonomous vehicle by updating its rear-facing display accordingly”) on another vehicle (Fig. 3, s142).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney in view of Fukutaka in view of Kunii with wherein the vehicle exterior display unit is a display device provided on another vehicle for purpose of determine or predict a state of the roadway ahead of the larger vehicle; and update its display with this state of the roadway ahead in order to enable these drivers and passengers to better understand the roadway ahead despite visual obstruction by the larger vehicle as disclosed by Reiley (Paragraph [0013]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al [US 2017/0240098 A1] in view of Fukutaka et al [US 2021/0188159 A1].
In regards to claim 7. Sweeney in view of Fukutaka discloses a vehicle lighting system (Fig. 4a) comprising: 
a road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) configured to render predetermined information (Fig. 4a, 416) serving as road surface rendering by emitting light toward an object (Fig. 4a, 416) such as a ground (Fig. 4a, Ground) or a wall surrounding a vehicle; 
an illuminance sensor (Fig. 3-4a, 300 and 404) capable of measuring illuminance (Paragraph [0063-67]) surrounding the vehicle (Fig. 4a, 400); and 
a lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) configured to control the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]), 

    PNG
    media_image1.png
    527
    733
    media_image1.png
    Greyscale

the lamp control unit (Fig. 1-2, 10 and 200 & Paragraph [0046]) is configured to control a vehicle exterior display unit (Fig. 4a, 401, 414 and 404) separated from the road surface rendering lamp (Fig. 4a, 412 & Paragraph [0083]) to display the predetermined information (Fig. 4a, 407) on the vehicle exterior display unit (Fig. 4a, 401, 414 and 404), and wherein the vehicle exterior display unit (Fig. 4a, 401, 414 and 404) is a display device (Fig. 4a, 401, 414 and 404) provided as a part of a public structure (Fig. 4a, 401, 414 and 404).
Sweeney does not specify wherein based on a determination that the illuminance measured by the illuminance sensor exceeds predetermined illuminance,
Fukutaka discloses wherein based on a determination that the illuminance measured by the illuminance sensor exceeds predetermined illuminance (Paragraph [0341-344])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sweeney with wherein when the illuminance measured by the illuminance sensor exceeds predetermined illuminance for purpose of effectively an image projected on a road surface or the like indicates a current or subsequent traveling direction to a pedestrian or the like walking near the vehicle (passenger car), thereby ensuring higher safety as disclosed by Fukutaka (Paragraph [0010]).
In regards to claim 8. Sweeney in view of Fukutaka discloses the vehicle lighting system according to claim 7, wherein the vehicle exterior display unit (Fig. 4a, 401, 414 and 404) is provided on a road surface (Fig. 4a, 416).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844